SUMMARY ORDER

Plaintiff-Appellant Shuang Long Shi appeals pro se from a September 25, 2002 order entered in the United States District Court for the Southern District of New York (Daniels, /.), dismissing under Federal Rule of Civil Procedure 12(b) his claims against Defendants-Appellees Arrow Truck Sales, Inc. (“Arrow”), and Volvo Group North America, Inc. (“Volvo”).
The district court ruled that [1] personal jurisdiction over Arrow did not exist in New York; [2] subject matter jurisdiction based on diversity jurisdiction was lacking because [a] complete diversity was lacking as Volvo’s principal place of business was in New York, which was also plaintiffs State of citizenship, and [b] the amount-in-controversy requirement was not satisfied; and [3] subject matter jurisdiction based on a federal question was lacking because [a] under 42 U.S.C. § 1983, neither Arrow nor Volvo was a state actor, and [b] under 42 U.S.C. § 1981, plaintiff failed to set forth facts sufficient to support the claim.
We affirm for substantially the reasons set forth by the district court in its Order dated September 25, 2002.1
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

. Plaintiff failed to assert facts to maintain a § 1981 claim against Volvo. On plaintiff's § 1981 claim against Arrow, however, we need not and do not reach the issue of whether the district court properly dismissed for a failure to plead sufficient facts as we agree with the district court’s dismissal of the claims against Arrow for lack of personal jurisdiction.